DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to claims filed 2/18/2020.  A preliminary amendment was filed by the Applicant on 2/18/2020 in which the Applicant canceled claims 1-22.  Claims 23-42 have been added by the Applicant.  Claims 23-42 have been examined.  This office action is Non-Final.

Information Disclosure Statement
The information disclosure statement filed 2/18/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.   The Examiner has reviewed the continuity of cases related to the current case, and the Examiner fails to see included in any of the continuity of cases, NPL literature of Minnick, Plummer, and Wahlstrom.  Thus, page 3 of the IDS cannot be considered.  The Applicant is urged to submit any item of information contained in this information disclosure statement.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 23-24, 26-27, 29-31, 33, and 35-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,592,699 in view of U.S. Patent No. 7, 254, 800 (hereinafter “Trimberger”). 
 A side-by-side comparison of claim 23 of the pending application 16/794,003 and the ‘699’ patent is given in the following table to show their similarities in BOLD and differences not in bold:



Application 16/794, 003
    Claim 23: Control circuitry of a logic device configured to prevent tampering of programmable logic circuity of a core of the logic device, wherein the control circuitry is configured to:
     Receive configuration data configured to configure the programmable logic circuitry, wherein the programmable logic circuitry comprises a plurality of logic array blocks, a plurality of logic connections, and configuration memory, wherein the programmable logic circuitry is configured to implement a user design of the plurality of logic array blocks and the plurality of logical connections based on values stored in the configuration memory to program a first function of the programmable logic circuitry;
     Adjust a counter value of a counter in response to the configuration data being invalid, wherein the configuration data is invalid when comprising an unauthorized bitstream configured to program a second function of the programmable logic circuitry with respect to an existing function of the programmable logic circuitry, and wherein the configuration data is determined to be invalid

Patent 10, 592, 699
Claim 1: A logic device configured to prevent tampering, comprising:
     Programmable logic circuitry of a core of the logic device comprising a plurality of logic array blocks, a plurality of logical connections, and configuration memory, wherein the programmable logic circuitry is configured to implement a user design of the plurality of the logic array blocks and the plurality of logical connections based on values stored in the configuration memory to program a first function of the programmable logic circuitry;
     Control circuitry coupled to the programmable logic circuitry, wherein the control circuitry is configured to:
     Determine that a configuration attempt of the programmable logic circuitry is valid based at least in part on an authentication bit asserting a first logical state, wherein the configuration attempt is associated with an unauthorized bitstream configured to program a second function of the programmable logic circuitry;
     cause a counter to be decremented in response to determining that the configuration attempt is not valid, wherein the configuration attempt is determined to be invalid in response to the authentication bit asserting a second logical state opposite the first logical state; 
clear the configuration memory in response to the counter reaching a threshold value, wherein clearing the configuration memory resets at least some of the plurality of logic array blocks and the plurality of logical connections of the programmable logic circuitry implementing the user design; and 
clear an encryption key associated with decrypting o


     Circuitry, and wherein the configuration data is determine to be invalid in response to an authentication bit asserting a first logic state as opposed to a second logic state associated with valid configuration data and 
     clear the configuration memory in response to the counter reaching a threshold value, wherein clearing the configuration memory resets at least some of the plurality of logic array blocks and the plurality of logical connections of the programmable logic circuitry implementing the user design.

Claim 24: The control circuitry of claim 23, wherein the control circuitry is configured to adjust the counter value by decrementing the counter value in response to the configuration data being invalid.  Claim 29: A logic device configured to prevent tampering, comprising: programmable logic programmed to perform a first function; and control circuitry coupled to the programmable logic, wherein the control circuitry is configured to: determine that a configuration attempt of the programmable logic is invalid based at least in part on an authentication bit asserting a first logical state as opposed to a second logical state associated with a valid configuration attempt, wherein the configuration attempt is associated with an unauthorized bitstream configured to program the programmable logic to perform a second function; adjust a counter in response to determining that the configuration attempt is invalid; and perform a tamper penalty operation in response to the counter reaching a threshold value.  Claim 39: A method for preventing tampering of a logic device, comprising: determining, via control circuitry of the logic device, that a configuration attempt of programmable logic circuitry of a core of the logic device is invalid based at least in part on an authentication bit asserting a first logical state opposite of a second logical state associated with a valid configuration attempt, wherein the programmable logic circuitry comprises a plurality of logic array blocks, a plurality of logical connections, and configuration memory, wherein the programmable logic circuitry is configured to implement a user design of the plurality of the logic array blocks and the plurality of logical connections based on values stored in the configuration memory to program a first function of the programmable logic circuitry, and wherein the configuration attempt is associated with an unauthorized bitstream configured to program a second function of the programmable logic circuitry; adjusting, via the control circuitry, a count of invalid configuration attempts in response to determining that the configuration attempt is invalid; and clearing, via the control circuitry, the configuration memory in response to the count of invalid configuration attempts reaching a threshold value, wherein clearing the configuration memory resets at least some of the plurality of logic array blocks and the plurality of logical connections of the programmable logic circuitry implementing the user design.
Confirmation attempt is not valid, wherein the configuration attempt is determined to be invalid in response to the authentication bit asserting a second logical state opposite the first logical state;
     Clear the configuration memory in response to the counter reaching a threshold value, wherein clearing the configuration memory resets at least some of the plurality of logic array blocks and the plurality of logical connections of the programmable logic circuitry implementing the user design; and 
Clear an encryption key associated with decrypting configuration data associated with the programmable logic circuitry in response to the counter reaching the threshold value; and memory device coupled to the control circuitry, wherein the memory device comprises a battery 












	Claim 26 of application 16/794,003 contains similar limitations as Claim 4 of Patent 10,592,699.
	Claim 27 of application 16/794,003 contains similar limitations as Claim 5 of Patent 10,592,699.
	Claim 30 of application 16/794, 003 contains similar limitations as Claim 2 of Patent 10,592, 699.
	Claim 31 of application 16/794, 003 contains similar limitations as Claim 3 of Patent 10, 592, 699.
	Claim 33 of application 16/794, 003 contains similar limitations as Claim 5 of Patent 10,592, 699.
	Claim 35 of application 16/794, 003 contains similar limitations as claim 1 of Patent 10, 592, 699.
	Claim 36 of application 16/794,003 contains similar limitations as claim 7 of Patent 10,592,699.
	Claim 37 of application 16/794, 003 contains similar limitations as claim 1 of Patent 10,592,699.
	Claim 38 of application 16/794, 003 contains similar limitations as claim 1 of Patent 10, 592, 699.
	Claim 40 of application 16/794, 003 contains similar limitations as claim 1 of Patent 10,592,699.
	Claim 41 of application 16/794, 003 contains similar limitations as claim 3 of Patent 10, 592, 699.


Although the ‘699’ patent does not disclose the following limitation(s), U.S. Patent No. 7, 254, 800 (“Trimberger”) discloses the following limitation(s):
receive configuration data configured to configure the programmable logic circuitry (Trimberger ‘800’: col. 3, lines 57-58, configuration data (i.e. unauthorized bitstream); and  perform a tamper penalty operation in response to the counter reaching a threshold value (Trimberger ‘800’: col. 3, lines 63-65, col. 9, lines 16-18, tamper penalty (i.e. erased data including an encryption key).  
The Supreme Court in KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One such rational given by the Supreme Court and that may relied upon to support a conclusion of obviousness included: “combining prior art elements according to known methods to yield predictable results”. 
The ’699’ patent discloses all the structural elements of the claimed logic device and corresponding elements except for receive configuration data configured to configure the programmable logic circuitry; and  perform a tamper penalty operation in response to the counter reaching a threshold value which is disclosed in Trimberger.  
Thus, one of ordinary skill in the art of portable devices would have been motivated, before the effective filing date of the claimed invention, to update the system of the ‘699’ patent with receive configuration data configured to configure the programmable logic circuitry; and  (Trimberger ‘800’: col. 3, lines 50-53). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 23, 29, and 38-39 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Trimberger (7,254,800).

As per claim 23, Trimberger ‘800’ discloses control circuitry of a logic device (Trimberger ‘800’: col. 1, lines 15-17, programmable logic circuitry (i.e. PLD/programmable logic device))configured to prevent tampering of programmable logic circuitry of a core of the logic device (Trimberger ‘800’: col. 3, lines 36-46, preventing tampering (i.e. detecting unauthorized bitstream)), wherein the control circuitry is configured to: receive configuration data configured to configure the programmable logic circuitry (Trimberger ‘800’: col. 1, lines 25-49, receive configuration data (i.e. bitstream) to configure the PLD), wherein the programmable logic circuitry comprises a plurality of logic array blocks (Trimberger ‘800’: col. 1, lines 17-20, PLD (i.e. programmable logic circuitry) comprises a plurality of array of configurable logic blocks (CLBs) (i.e. logic array blocks)), a plurality of logical connections, and (Trimberger ‘800’: col. 1, lines 19-20, programmable input/output blocks(IOBs)(i.e. logical connections)), wherein the programmable logic circuitry is configured to implement a user design of the plurality of the logic array blocks and the plurality of logical connections based on values stored in the configuration memory to program a first function of the programmable logic circuitry (Trimberger ‘800’: col. 1, lines 25-31, configuration memory, memory where the configuration data is stored, by writing into the FPGA/PLD, the collective states of the memory cells determine the function of the FPGA/PLD); 
adjust a counter value of a counter in response to the configuration data being invalid, wherein the configuration data is invalid when comprising an unauthorized bitstream configured to program a second function of the programmable logic circuitry with respect to an existing function of the programmable logic circuitry (Trimberger ‘800’: col. 8, lines 26-28, 32-35, adjust counter value because the counter keeps track of every unauthorized bitstream (i.e. configuration data), the Examiner asserts that the configuration data is invalid when it is an unauthorized, failed bitstream), and wherein the configuration data is determined to be invalid in response to an authentication bit asserting a first logic state as opposed to a second logic state associated with valid configuration data (Trimberger ‘800’: col. 10, lines 25-38, authentication bit (i.e. multi-bit flips), when the configuration data (i.e. unauthorized bitstream) is invalid to bit is flipped)); and 
clear the configuration memory in response to the counter reaching a threshold value, wherein clearing the configuration memory resets at least some of the plurality of logic array blocks and the plurality of logical connections of the programmable logic circuitry implementing the user design (Trimberger ‘800’: col. 3, lines 63-65, clear the configuration memory in the PLD when the counter reaches a threshold value, a predetermined number of failed configuration attempts).   

As per claim 29, Trimberger ‘800’ discloses a logic device configured to prevent tampering, comprising:  
 programmable logic programmed to perform a first function (Trimberger ‘800’: col. 1, lines 15-17, 30-37, programmed to perform specified logic functions); and 
 control circuitry coupled to the programmable logic, wherein the control circuitry is configured to (Trimberger ‘800’: col. 1, lines 15-17, programmable logic devices (i.e. control circuitry)): 
 determine that a configuration attempt of the programmable logic is invalid based at least in part on an authentication bit asserting a first logical state as opposed to a second logical state associated with a valid configuration attempt (Trimberger ‘800’: col. 10, lines 25-38, authentication bit (i.e. multi-bit flips), when the configuration data (i.e. unauthorized bitstream) is invalid to bit is flipped)), wherein the configuration attempt is associated with an unauthorized bitstream configured to program the programmable logic to perform a second function (Trimberger ‘800’: col. 8, lines 26-28, 32-35, adjust counter value because the counter keeps track of every unauthorized bitstream (i.e. configuration data), the Examiner asserts that the configuration data is invalid when it is an unauthorized, failed bitstream);   
 adjust a counter in response to determining that the configuration attempt is invalid (Trimberger ‘800’: col. 8, lines 26-28, 32-35, adjust counter value because the counter keeps track of every unauthorized bitstream (i.e. configuration data), the Examiner asserts that the configuration data is invalid when it is an unauthorized, failed bitstream); and   
(Trimberger ‘800’: col. 3, lines 50-65, counter reaches a threshold value, a predetermined number of failed configuration attempts, the Examiner asserts that the tamper penalty operation is perform which is the erasing of sensitive data, erased such as a decryption key in response to counter reaching a predetermined number of failed configuration attempts).  

As per claim 38, Trimberger ‘800’ discloses the logic device of claim 29.
Trimberger ‘800’ further discloses comprising a memory device coupled to the control circuitry, wherein the memory device comprises a battery configured to back up at least a portion of the memory device (Trimberger ‘800’: col. 8, lines 40-43, battery backup of PLD memory), wherein the programmable logic comprises a plurality of logic array blocks (Trimberger ‘800’: col. 1, lines 15-17, PLD includes an array of configurable logic blocks/logic array blocks)), a plurality of logical connections (Trimberger ‘800’: col. 1, lines 19-20, programmable input/output blocks(IOBs)(i.e. logical connections)), and configuration memory, and wherein the programmable logic is configured to implement a user design of the plurality of the logic array blocks and the plurality of logical connections based on values stored in the configuration memory to program the programmable logic to perform the first function (Trimberger ‘800’: col. 1, lines 25-31, PLD can be programmed to perform specified logic functions, the Examiner asserts includes a first function, the configuration memory, the Examiner asserts is memory where configuration data is stored such as memory external PROM).
 


As per claim 39, Trimberger ‘800’ discloses a method for preventing tampering of a logic device, comprising: 
determining, via control circuitry of the logic device (Trimberger ‘800’: col. 1, lines 15-17, programmable logic circuitry (i.e. PLD/programmable logic device)), that a configuration attempt of programmable logic circuitry of a core of the logic device is invalid based at least in part on an authentication bit asserting a first logical state opposite of a second logical state associated with a valid configuration attempt (Trimberger ‘800’: col. 10, lines 25-38, authentication bit (i.e. multi-bit flips), when the configuration data (i.e. unauthorized bitstream) is invalid to bit is flipped)), wherein the programmable logic circuitry comprises a plurality of logic array blocks (Trimberger ‘800’: col. 1, lines 15-17, PLD includes an array of configurable logic blocks/logic array blocks)), a plurality of logical connections, and configuration memory, wherein the programmable logic circuitry is configured to implement a user design of the plurality of the logic array blocks and the plurality of logical connections (Trimberger ‘800’: col. 1, lines 19-20, programmable input/output blocks(IOBs)(i.e. logical connections)) based on values stored in the configuration memory to program a first function of the programmable logic circuitry (Trimberger ‘800’: col. 1, lines 25-31, PLD can be programmed to perform specified logic functions, the Examiner asserts includes a first function, the configuration memory, the Examiner asserts is memory where configuration data is stored such as memory external PROM), and wherein the configuration attempt is associated with an unauthorized bitstream configured to program a second function of the programmable logic circuitry (Trimberger ‘800’: col. 1, lines 15-64, col. 3, lines 55-60, the configuration attempt is associated with an unauthorized bitstream configured to program a second function, the Examiner asserts that the second function is disclosed because Trimberger ‘800’ discloses logic functions); 
(Trimberger ‘800’: col. 8, lines 26-28, 32-35, adjust counter value because the counter keeps track of every unauthorized bitstream (i.e. configuration data), the Examiner asserts that the configuration data is invalid when it is an unauthorized, failed bitstream) ; and 
clearing, via the control circuitry, the configuration memory in response to the count of invalid configuration attempts reaching a threshold value (Trimberger ‘800’: col. 3, lines 63-65, clear the configuration memory in the PLD when the counter reaches a threshold value, a predetermined number of failed configuration attempts), wherein clearing the configuration memory resets at least some of the plurality of logic array blocks and the plurality of logical connections of the programmable logic circuitry implementing the user design (Trimberger ‘800’: col. 1, lines 25-31, col. 3, lines 36-40, 63-65, col. 8, lines 22-28, counter is adjusted after clearing the configuration memory). 

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 24, 37, and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trimberger (7,254,800) (will be referred to as ‘800’ throughout office action) in view of Kelem et al (6,118, 869).
             As per claim 24, Trimberger ‘800’ discloses the control circuitry of claim 23.
             Trimberger ‘800’ discloses wherein the control circuitry is configured to adjust the counter value in response to the configuration data being invalid (Trimberger ‘800’: col. 4, lines 60-65, col. 8, lines 33-35, 56-58, adjust counter value because the counter keeps track of every unauthorized bitstream (i.e. configuration data), the Examiner asserts that the configuration data is invalid when it is an unauthorized, failed bitstream).
Kelem does not explicitly disclose decrementing the counter value (Kelem ‘800’: counter is decremented, col. 6, lines 1-5). 
 It would have been obvious to one of ordinary skill in the art at the time of the invention to include decrementing the counter value of Kelem with Trimberger ‘800’ adjusting the counter value in response to the configuration data being invalid, both are analogous in the art of programmable logic device/PLD, the motivation is that a need arises in the art for a system and method of programming FPGAs’, thereby providing a high level of security for the circuit design embodied in the configuration bitstream (Kelem: col. 2, lines 13-15).

As per claim 37, Trimberger ‘800’ discloses the logic device of claim 29.
Trimberger ‘800’ does not explicitly disclose wherein the control circuitry is configured to decrement the counter when adjusting the counter in response to determining that the configuration attempt is invalid. 
 (Kelem: col. 5, lines 58-62, 67, col. 6, lines 1-5, decrementing the counter).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include control circuitry is configured to decrement the counter when adjusting the counter in response to determining that the configuration attempt is invalid of Kelem with Trimberger ‘800’ both are analogous in the art of integrated circuits, the motivation is that this is an efficient component that provides a high level of security for the circuit design embodied in the configuration bitstream (Kelem: col. 2, lines 13-15). 

As per claim 40, Trimberger ‘800’ discloses the method of claim 39.
           Trimberger ‘800’ does not explicitly disclose wherein adjusting, via the control circuitry, the count of invalid configuration attempts comprises decrementing the count based on the configuration attempt being invalid. 
           Kelem discloses wherein adjusting, via the control circuitry, the count of invalid configuration attempts comprises decrementing the count based on the configuration attempt being invalid (Kelem: col. 5, lines 58-62, 67, col. 6, lines 1-5, decrementing the counter).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include adjusting, via the control circuitry, the count of invalid configuration attempts comprises decrementing the count based on the configuration attempt being invalid of Kelem with Trimberger ‘800’ both are analogous in the art of integrated circuits, the motivation is that this is an efficient component that provides a high level of security for the circuit design embodied in the configuration bitstream (Kelem: col. 2, lines 13-15).

Claims 25-26, 28, 32, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trimberger (7,254, 800) in view of Heitmann (2007/0175023).
            As per claim 25, Trimberger ‘800’ discloses the control circuitry of claim 23.
Trimberger ‘800’ discloses counter reaching the threshold value (Trimberger ‘800’: col. 3, lines 63-65, col. 8, lines 26-28, 32-35, counter keeps track of a predetermined number of failed configuration attempts, when the predetermined number is reached, the Examiner asserts is the threshold value).
Trimberger ‘800’ does not explicitly disclose wherein the control circuitry is configured to clear the configuration memory by zeroing an encryption key associated with decrypting configuration data associated with the programmable logic circuitry. 
Heitmann discloses wherein the control circuitry is configured to clear the configuration memory by zeroing an encryption key associated with decrypting configuration data associated with the programmable logic circuitry (Heitmann: 0023, clear the configuration memory by zeroing encryption key).
            It would have been obvious to one of ordinary skill in the art at the time of the invention to include the control circuitry is configured to clear the configuration memory by zeroing an encryption key associated with decrypting configuration data associated with the programmable logic circuitry of Heitmann with Trimberger ‘800’are analogous in the art of detecting tampering, the motivation is that this is an efficient measure that zeros out encryption keys to prevent unauthorized access to the keys (Heitmann: para. 0023).
As per claim 26, Trimberger ‘800’ and Heitmann discloses the control circuitry of claim 25.
            Trimberger ‘800’ further discloses wherein the encryption key is backed up by a battery of the logic device (Trimberger ‘800’: col. 2, lines 30-38, col. 8, lines 40-43, battery backup in the encryption key).

As per claim 28, Trimberger ‘800’ and Heitmann discloses the control circuitry of claim 23.
 Trimberger ‘800’ does not explicitly disclose wherein the control circuitry is configured to clear the configuration memory by zeroing configuration data associated with the programmable logic circuitry.
Heitmann discloses wherein the control circuitry is configured to clear the configuration memory by zeroing configuration data associated with the programmable logic circuitry (Heitmann: 0023, clear the configuration memory by zeroing).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein the control circuitry is configured to clear the configuration memory by zeroing configuration data associated with the programmable logic circuitry of Heitmann with Trimberger ‘800’ are analogous in the art of detecting tampering, the motivation is that this is an efficient measure that zeros out encryption keys to prevent unauthorized access to the keys (Heitmann: para. 0023).


As per claim 32, Trimberger ‘800’ discloses the logic device of claim 29.  
Trimberger ‘800’ further discloses wherein logic device comprises a configuration memory storing values configured to cause the programmable logic to be programmed to perform the first function (Trimberger ‘800’: col. 1, lines 25-31, configuration memory, memory where the configuration data is stored, by writing into the FPGA/PLD, the collective states of the memory cells determine the function of the FPGA/PLD).
Trimberger ‘800’ does not explicitly disclose wherein the control circuitry is configured to clear the configuration memory by zeroing an encryption key associated with decrypting configuration data associated with the programmable logic circuitry in response to the count of the counter reaching the threshold value.
Heitmann discloses wherein the control circuitry is configured to clear the configuration memory by zeroing an encryption key associated with decrypting configuration data associated with the programmable logic circuitry in response to the count of the counter reaching the threshold value (Heitmann: para. 0023, zeroing encryption keys).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the control circuitry is configured to clear the configuration memory by zeroing an encryption key associated with decrypting configuration data associated with the programmable logic circuitry in response to the count of the counter reaching the threshold value of Heitmann with Trimberger ‘800’ are analogous in the art of detecting tampering, this is an efficient security measure that zeros out encryption keys to prevent unauthorized access to the keys (Heitmann: para. 0023).



As per claim 35, Trimberger ‘800’ discloses the logic device of claim 29.  
Trimberger ‘800’ further discloses wherein, in response to the counter reaching a threshold value, the control circuitry is configured to: clear a configuration memory associated with the programmable logic (Trimberger ‘800’: col. 3, lines 63-65, clear the configuration memory in the PLD when the counter reaches a threshold value, a predetermined number of failed configuration attempts), wherein clearing the configuration memory resets at least some of the plurality of logic array blocks and a plurality of logical connections of the programmable logic implementing a user design (Trimberger ‘800’: col. 1, lines 25-31, col. 3, lines 36-40, 63-65, col. 8, lines 22-28, counter is adjusted after clearing the configuration memory).
Trimberger ‘800’ does not explicitly disclose clear an encryption key, wherein the encryption key is associated with decrypting configuration data associated with the programmable logic. 
Heitmann discloses clear an encryption key, wherein the encryption key is associated with decrypting configuration data associated with the programmable logic (Heitmann: 0023, clear the encryption key).
            It would have been obvious to one of ordinary skill in the art at the time of the invention to include clear an encryption key, wherein the encryption key is associated with decrypting configuration data associated with the programmable logic of Heitmann with Trimberger ‘800’ are analogous in the art of detecting tampering, the motivation is that this is an efficient measure that zeros out encryption keys to prevent unauthorized access to the keys (Heitmann: para. 0023).


Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trimberger (7,254,800) in view of Yance (2002/0143410).
            As per claim 27, Trimberger ‘800’ discloses the control circuitry of claim 23.
            Trimberger ‘800’ does not explicitly disclose wherein the counter is backed up by a battery of the logic device.
            Yance discloses the counter is backed up by a battery of the logic device (Yance: para. 0011, counter is supplied by from a backup battery).
             It would have been obvious to one ordinary skill in the art at the time of the invention to include the counter is backed up by a battery of the logic device of Yance with Trimberger ‘800’ are analogous in the art of integrated circuit, when the power is recovered, the microcomputer obtains the count value, thus this is an efficient method of insuring that the count is maintained (Yance: para. 0011).
 
Claims 30-31, 36, and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trimberger (7,254,800) in view of Trimberger (8,576,641) (will be referred to as ‘641’ throughout office action).
             As per claim 30, Trimberger ‘800’ disclose the logic device of claim 29.   
 Trimberger ‘800’ does not explicitly disclose wherein the control circuitry is configured to adjust the counter based on a successful configuration of the programmable logic. 
(Trimberger ‘641’: col. 13, lines 18-37).
   It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein the control circuitry is configured to adjust the counter based on a successful configuration of the programmable logic of Trimberger ‘641’ with Trimberger ‘800’ are analogous in the art of detecting an integrated circuit being attacked, the motivation is that implementing a counter which determines a number of power-on conditions indicating that the integrated circuit is being attacked (Trimberger: col. 13, lines 38-40).
                 As per claim 31, Trimberger ‘800’and Trimberger ‘641’ discloses the logic device of claim 30.
     Trimberger ‘641’ further discloses wherein the control circuitry is configured to adjust the counter by incrementing the counter based on the successful configuration (Trimberger ‘641’: col. 13, lines 18-37, adjusting by incrementing the counter). 
      Same motivation as claim 30.

      As per claim 36, Trimberger ‘800’ discloses the logic device of claim 29.
                  Trimberger ‘800’ does not disclose wherein the threshold value is zero. 
                  Trimberger ‘641’ discloses wherein the threshold is zero (Trimberger ‘641’: col. 13, lines 4-5, the zero).
	      It would have been obvious to one of ordinary skill in the art at the time of the invention to include the threshold is zero Trimberger ‘641’ with Trimberger ‘800’ are analogous (Trimberger ‘641’: col. 13, lines 38-40).   

As per claim 41, Trimberger ‘800’ discloses the method of claim 39.
 Trimberger ‘800’ does not explicitly disclose wherein adjusting, via the control circuitry, the count of invalid configuration attempts comprises incrementing the count based on a successful configuration of the programmable logic circuitry of the logic device. 
 Trimberger ‘641’ discloses adjusting, via the control circuitry, the count of invalid configuration attempts comprises incrementing the count based on a successful configuration of the programmable logic circuitry of the logic device (Trimberger ‘641’: col. 12, lines 52-67, col. 13, lines 1-3, 18-40, counting the number of successful configurations, and adjusting the count by incrementing the based on successful configuration) . 
 It would have been obvious to one of ordinary skill in the art at the time of the invention to include adjusting, via the control circuitry, the count of invalid configuration attempts comprises incrementing the count based on a successful configuration of the programmable logic circuitry of the logic device of Trimberger ‘641’ with Trimberger ‘800’ both are analogous in the art of integrated circuits, the motivation is that this is an efficient security measure that insures that a counter determines the number of power-on conditions indicating that the integrated circuit has been attacked (Trimberger ‘641’: col. 13, lines 37-40).

		
Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trimberger (7, 254, 800), in view of Heitmann (2007/0175023) and further in view of Yance (2002/0143410).
            As per claim 33, Trimberger ‘800’ and Heitmann discloses the logic device of claim 32.
            Trimberger ‘800’ and Heitmann do not explicitly disclose wherein the counter is stored in a memory device and is backed up by a battery.
            Yance discloses the counter is stored in a memory device and is backed up by a battery (Yance: para. 0011, counter is supplied by from a backup battery).
             It would have been obvious to one ordinary skill in the art at the time of the invention to include the counter is stored in a memory device and is backed up by a battery of Yance with Trimberger ‘800’-Heitmann all analogous in the art of integrated circuit, when the power is recovered, the microcomputer obtains the count value, thus this is an efficient method of insuring that the count is maintained (Yance: para. 0011).

Claims 34 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trimberger (7,254, 800) in view of Hadaaegh (7,757,295).
            As per claim 34, Trimberger ‘800’ discloses the method of claim 29.
Trimberger ‘800’ does not explicitly discloses comprising enabling an initial value of the count of invalid configuration attempts to be set by a user.
(Hadaaegh: col. 3, lines 45-53, col. 6, lines 20-33, initial value (i.e. one-time programmable bit values).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include enabling an initial value of the count of invalid configuration attempts to be set by a user of Hadaaegh with Trimberger ‘800’ are analogous in the art of integrated circuits, the motivation is that enabling an initial value of the count is an efficient security measure that is an indicator that unauthorized access attempts have been made (Hadaaegh: col. 4, lines 23-25). 

            As per claim 42, Trimberger ‘800’ discloses the method of claim 39.
Trimberger ‘800’ does not explicitly discloses comprising enabling an initial value of the count of invalid configuration attempts to be set by a user.
Hadaaegh discloses enabling an initial value of the count of invalid configuration attempts to be set by a user (Hadaaegh: col. 3, lines 45-53, col. 6, lines 20-33, initial value (i.e. one-time programmable bit values).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include enabling an initial value of the count of invalid configuration attempts to be set by a user of Hadaaegh with Trimberger ‘800’ both are analogous in the art of integrated circuits, the motivation is that enabling an initial value of the count is an efficient security measure that is an indicator that unauthorized access attempts have been made (Hadaaegh: col. 4, lines 23-25). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENISE E JACKSON whose telephone number is (571)272-3791.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

  2/24/2021
/J.E.J/Examiner, Art Unit 2439                                                                                                                                                                                                        




/KARI L SCHMIDT/            Primary Examiner, Art Unit 2439